Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140956                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  HERITAGE IN THE HILLS HOMEOWNERS                                                                     Diane M. Hathaway
  ASSOCIATION,                                                                                        Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  and
  ROBERT J. LUTTERMOSER,
             Plaintiff,
  v                                                                 SC: 140956
                                                                    COA: 286074
                                                                    Oakland CC: 06-075239-CZ
  HERITAGE OF AUBURN HILLS, L.L.C.,
  d/b/a HERITAGE HILLS OF AUBURN
  HILLS, L.L.C., SILVERMAN BUILDING
  COMPANIES, INC., d/b/a SILVERMAN
  COMPANIES, INC., and d/b/a SILVERMAN
  and d/b/a SILVERMAN HOMES, TOLL
  DEVELOPMENT CO., INC., d/b/a TOLL
  BROTHER, INC., and U.S. HOMES
  CORPORATION,
               Defendants-Appellees,
  and
  GOJCAJ CONSTRUCTION CORPORATION,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         KELLY, C.J. and HATHAWAY, J., would vacate Part VI of the Court of Appeals
  opinion concerning the trial court’s holdings related to the individual owners and remand
  this case to the Court of Appeals for plenary consideration of plaintiff Luttermoser’s
  arguments.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
           d1124                                                               Clerk